Citation Nr: 1031476	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  00-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to December 
1964.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2000.  In that 
decision, the RO denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).  However, the issue was 
subsequently recharacterized and bifurcated, to include 
entitlement to service connection for depression claimed as 
secondary to service connected bilateral hearing loss disability, 
in addition to a claim for service connection for a psychiatric 
disorder to include PTSD.

The Veteran and his wife testified at an RO hearing in June 2006 
and at a Travel Board hearing before the undersigned in July 
2007.  Transcripts of each hearing are of record.

In October 2007, the Board remanded the claims.  In September 
2009, the Board denied the claim for service connection for a 
psychiatric disorder to include PTSD and remanded the claim for 
service connection for depression, claimed as secondary to 
bilateral hearing loss disability, to the RO via the Appeals 
Management Center (AMC).  In its remand, the Board instructed the 
RO/AMC to provide appropriate VCAA notification, in particular, 
to inform the of how to establish entitlement to service 
connection on a secondary basis.  The RO/AMC provided such 
notification in an October 2009 letter, and thus complied with 
the Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

Depression is not attributable to, and has not been aggravated 
by, service-connected bilateral hearing loss disability.

 
CONCLUSION OF LAW

Depression is not proximately due to, the result of, or 
aggravated by, service-connected bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In an October 2009 post-rating letter, the AMC notified the 
Veteran of the evidence needed to substantiate a claim for 
service connection on a secondary basis.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the October 2009 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the October 2009 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this 
case was provided after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claim in a 
January 2010 supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.

In addition, during the Board hearing, in response to a statement 
by the Veteran's wife indicating that a doctor had indicated in 
an e-mail to her that the Veteran's depression was related to his 
bilateral hearing loss disability, the undersigned indicated that 
a statement from the physician explaining why she concluded there 
was such a relationship would be the best type of evidence to 
submit with regard to the Veteran's claim and would be 
considered.  See Hearing transcript, p. 19.  The undersigned 
indicated that he would hold the record open for one week for the 
purpose of receiving such evidence, which it was incumbent to 
submit on the Veteran's behalf.  This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2009).  
See Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. July 1, 
2010).

In addition, under the VCAA, VA must provide an examination when 
there is (A) competent evidence of a current disability that (B) 
may be associated with service, but (C) there is insufficient 
medical evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

Applying the above standards to a secondary service connection 
claim such as this one, entitlement to an examination would 
require competent evidence of a current disability and evidence 
indicating that it may be associated with an already service 
connected disability.  See 38 C.F.R. § 3.310(a), (b) (service 
connection warranted where current disability is caused or 
aggravated by an already service connected disability).  See also 
Waters, 601 F.3d at 1278 (applying standards to claim for service 
connection on a secondary basis).

In this case, there are multiple diagnoses of depression and the 
Veteran has been granted service connection for a bilateral 
hearing loss disability, effective February 17, 1999.  During the 
Board hearing, the Veteran's wife stated that Dr. "Conn" had 
indicated in an e-mail a possible relationship between the 
Veteran's hearing loss and depression.  See Hearing Transcript, 
at 18.  As noted, the record was held open for 7 days.  However, 
the e-mail was never submitted.  Moreover, as discussed below, 
the only evidence that indicates a possible nexus between the 
Veteran's depression and his bilateral hearing loss are the 
conclusory statements of the Veteran made during the course of 
the appeal or to VA medical personnel.  As it precisely such 
conclusory statements that the Court in Waters found would not 
suffice to meet the standard in 38 U.S.C.A. § 5103A(d)(2)(B), and 
the remaining evidence either does not indicate or weighs against 
such an association, a VA examination in this case as to the 
etiology of the Veteran's depression is not warranted. 

It is clear from the hearing transcript that the issues were 
explained and explored.  Questions were asked and inquiry was 
made as to potential outstanding evidence.  In fact, upon further 
clarification it was stated that there was potential outstanding 
evidence.  The submission of such evidence was suggested and the 
file was left open for that purpose.  The actions of the Veterans 
Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for depression 
secondary to service-connected bilateral hearing loss disability 
is thus ready to be considered on the merits.




Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, the Board 
has already denied service connection for a psychiatric disorder 
on a direct basis, and the claim on appeal is for service 
connection on a secondary basis.

Except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The Court has 
also held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's 
non- service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen, 
supra.  Thus, in this case, in order to warrant service 
connection for depression on a secondary basis, the evidence must 
show that it was caused or aggravated by a service-connected 
disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on September 
7, 2006.  The amendment is to be applied prospectively as it is 
more restrictive; it is not for application in the present claim.

The Veteran was granted service connection for bilateral hearing 
loss and tinnitus in May 2002, effective February 1999, and these 
disabilities are currently rated 20 and 10 percent, respectively.  
The Veteran claims that his depression is caused by his bilateral 
hearing loss disability.  However, the evidence reflects that the 
Veteran's depression is neither related to or aggravated by his 
bilateral hearing loss disability, and the evidence does not 
indicate that the depression may be associated with the bilateral 
hearing loss disability.  

Dr. Blackburn's June through November 1988 treatment notes 
indicate that the Veteran suffered from major recurrent 
depression with anadonia, and that he spent most of his time 
working.  Improvement with Prozac was noted in September 1988.  
Dr. Marcotte noted increasing depression and continued medication 
in August 1991 and diagnosed bipolar disorder.  In a September 
1995 psychological evaluation, Dr. Snow (a PhD psychologist) 
noted the prior treatment and diagnoses, and wrote that, while 
the Veteran's history indicated a predisposition toward problems 
with depression and anxiety, he attributed his current depression 
and anxiety to physical complaints, which related to the neck and 
right shoulder.  In December 1998, the Veteran was subsequently 
found to be disabled by the SSA due to disorder of the back 
(discogenic and degenerative) and peripheral vascular (arterial 
disease).

Subsequent VA treatment notes contain diagnoses of depressive 
disorder and dysthymic disorder, including in February, March, 
and June 1999.  A VA psychiatrist wrote in December 1999 that the 
Veteran had PTSD rather than manic depressive illness.  On the 
June 2000 VA psychiatric examination, the Veteran was diagnosed 
with generalized anxiety disorder.  In November 2004, the Veteran 
was diagnosed with PTSD vs. depression.  None of the diagnoses 
included an opinion as to the etiology of the Veteran's 
depression.  However, the longstanding nature of the Veteran's 
depression, preceding by many years the effective date of the 
grant of service connection for bilateral hearing loss, along 
with his own attribution of his depression to physical 
disabilities other than bilateral hearing loss in September 1995, 
weigh against a finding that his depression is proximately due 
to, the result of, or aggravated by, his service-connected 
bilateral hearing loss disability.

The only evidence to the contrary are a September 2004 VA 
treatment note and the statements of the Veteran and his wife 
during the hearing.  The September 2004 VA treatment note 
indicates that, while the Veteran had a long history of 
depression, he currently "describes depression as secondary to 
hearing impairment."  Significantly, however, the VA 
psychologist (PhD) diagnosed only depressive disorder not 
otherwise specified, panic disorder (PD), history of alcohol 
dependence, and rule out PTSD, without indicating that the 
depression was related to the Veteran's bilateral hearing loss 
disability as claimed by the Veteran.  In addition, as indicated, 
the Veteran's wife stated during the hearing that a physician had 
indicated to her in an e-mail a possible relationship between his 
hearing loss and depression.  The Board finds that the Veteran's 
statements made to medical personnel during the course of the 
appeal and the purported e-mail from a physician  purportedly 
indicating a "possible relationship," are of less  probative 
value than the Veteran's attribution of his depression to 
physical disabilities other than his bilateral hearing loss and 
the long standing nature of his depression as compared with his 
relatively recent bilateral hearing loss disability.  Given the 
failure to provide the requested e-mail, the Board finds the 
statements in this regard not to be credible.  Moreover, the 
Federal Circuit in Colantonio indicated that a conclusory 
generalized lay statement suggesting a nexus between a current 
disability and a service-connected disability not suffice to 
indicate a possible association between the two for purposes of 
warranting a VA examination.  That is precisely the situation in 
the present case.  There are only conclusory lay statements 
suggesting a nexus between the Veteran's depression and his 
bilateral hearing loss.  This is not enough to warrant either 
service connection on a secondary basis or a VA examination.

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran's depression is not proximately due to, 
the result of, or aggravated by, his service-connected bilateral 
hearing loss disability.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for depression secondary to bilateral hearing loss 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Entitlement to service connection for depression, claimed as 
secondary to service connected bilateral hearing loss disability, 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


